Citation Nr: 0116265	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-15 122	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals April 7, 1989 decision that denied 
restoration of a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to herein as the "moving party") 
served on active duty from April 1970 to January 1971.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an April 7, 
1989 Board decision.  In a letter from the veteran's attorney 
dated and received in July 2000, the moving party claimed 
there was CUE in the Board's April 7, 1989 decision to deny 
restoration of TDIU, and moved for revision of the April 7, 
1989  Board decision on the basis of CUE.  See 38 C.F.R. 
§ 20.1404(e) (2000).


FINDINGS OF FACT

1.  At the time of the RO's severance of TDIU in February 
1988, there was not clear and convincing evidence of actual 
employability. 

2.  The April 7, 1989 Board decision undebatably erred in its 
application of law to fact in concluding that there was clear 
and convincing evidence of actual employability, that the 
RO's February 1988 termination of TDIU was proper, and that 
TDIU should not have been restored.   


CONCLUSION OF LAW

The April 7, 1989 Board decision, which denied an appeal for 
restoration of TDIU, is clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to an opinion of the VA General 
Counsel, VAOPGCPREC 1-98, the Board's authority applies to 
any claim pending on or filed after the date of enactment of 
the statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  More specifically, 
Congress intended that VA adopt the Court's interpretation of 
the term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE in RO rating decisions, such as Fugo 
v. Brown, 6 Vet. App. 40 (1993).  As stated by the Court, for 
CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. 
at 43.  A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

In this case, in a July 1984 Board decision, a TDIU was 
granted, made effective from December 1973 by an August 1984 
RO rating decision implementing the Board decision.  In 
August 1987, the RO terminated the award of TDIU on the basis 
that the then current VA examination had shown some 
improvement in the veteran's psychiatric disability.  The 
termination (also referred to as "severance" or 
"reduction") of TDIU was effective October 31, 1987.  The 
Board notes that a December 1997 Board decision granted a 
total schedular evaluation for dysthymic disorder.  A January 
1998 rating decision effectuated the Board's decision and 
assigned a 100 percent schedular evaluation, effective 
September 6, 1989.

Because the RO in August 1987 had by its decision terminated 
TDIU, notwithstanding the Board's mischaracterization of the 
issue as one of entitlement to TDIU, the actual issue before 
the Board in April 1989 was entitlement to restoration of 
TDIU.  Pursuing the issue as it had mischaracterized it, the 
April 7, 1989 Board decision entered the conclusion of law 
that the veteran was not individually unemployable by reason 
of service-connected disabilities.  The April 7, 1989 Board 
decision also entered the findings of fact that the veteran's 
service-connected anxiety neurosis did not preclude engaging 
in substantially gainful employment, and that employability 
was clearly and convincingly shown.  In its "discussion and 
evaluation," the April 1989 Board decision concluded that 
the evidence demonstrated that the veteran was "capable of 
some substantially gainful employment in a suitable 
occupation compatible with his education and work history."  
The April 1989 Board decision also concluded that the 
termination of TDIU was proper and consistent with the laws 
and regulations at that time.  Therefore, regardless of how 
the issue was styled, the effect of the Board's April 1989 
decision that a TDIU was not warranted, coupled with its 
finding that the RO's termination of TDIU had been proper, 
was effectively a decision by the Board to deny restoration 
of TDIU.

In the motion for CUE, through his attorney, the moving party 
has presented his contentions regarding CUE in the April 1989 
Board decision.  The error alleged includes that, at the time 
of the RO's August 1987 reduction decision: the 


provisions of 38 C.F.R. § 3.343(c)(1), requiring that there 
be clear and convincing evidence of actual employability 
before termination of TDIU, had not been complied with.  The 
CUE motion included additional contentions which, in light of 
the decision herein, the Board need not reach. 

The controlling regulation in effect at the time of the April 
1989 Board decision (as well as the underlying February 1988 
RO severance decision) provided that, before a reduction of a 
rating of 100 percent service-connected disability based on a 
TDIU may be effected, it must be determined "that actual 
employability is established by clear and convincing 
evidence."  38 C.F.R. § 3.343(c)(1) (1987).  

As indicated, the April 1989 Board decision mischaracterized 
the issue on appeal as one of entitlement to TDIU, while the 
actual issue before the Board in April 1989 was entitlement 
to restoration of TDIU (which had been in effect since 1973).  
Following this analysis, the Board appears to have simply 
weighed the evidence to determine whether a TDIU was 
warranted by the evidence.  Such an analysis is reflected in 
the Board's conclusion of law that the veteran was not 
individually unemployable by reason of service-connected 
disabilities, and the Board's finding of fact that the 
veteran's service-connected anxiety neurosis did not preclude 
engaging in substantially gainful employment.  In doing so, 
in its April 1989 decision, the Board clearly applied the 
wrong legal standard of review in this case.  

The RO's underlying August 1987 severance decision did not 
properly apply the test of whether there was clear and 
convincing evidence of actual employability, as required by 
38 C.F.R. § 3.343(c)(1).  The RO decision simply pointed to a 
few clinical findings on the most recent VA psychiatric 
examination to find that there was "some improvement" and 
ignored the majority of the evidence which indicated 
continued unemployability.  

While the April 1989 Board decision purported to have applied 
the correct restoration standard of whether employability was 
clearly and convincingly shown by the evidence, and to have 
decided the question of whether the RO's termination 


of TDIU was proper and consistent with the laws and 
regulations at that time, to the extent it purported to do 
so, it misapplied the provisions of 38 C.F.R. § 3.343(c)(1) 
to the facts of record at the time.  At the time of the 
August 1987 RO rating decision to terminate TDIU, the Board 
now finds, the evidence did not establish actual 
employability by clear and convincing evidence.  

The evidence which the April 1989 Board decision relied upon 
as demonstrating clear and convincing evidence of actual 
employability included that the veteran had been turned down 
for rehabilitation training in part because work would stop 
his disability benefits, he had been employed on a part-time 
basis in various occupations, and was capable of attending a 
community college.  The April 1989 Board decision 
acknowledged, however, that the veteran had been rejected for 
rehabilitation training, and had been deemed unqualified for 
employment with the U.S. Postal Service.  Additional evidence 
of record at the time which the April 1989 Board decision 
listed but did not discuss in its analysis ("discussion and 
evaluation") included: a March 1982 VA social survey which 
showed that the veteran had only worked part-time jobs; a 
December 1985 VA psychosocial evaluation which showed the 
veteran was unemployed and did volunteer work once a week; a 
private hospitalization report in April and May 1986 which 
included admission for a history of rapidly worsening 
depression and other psychological symptoms, and a discharge 
diagnosis of  recurrent major depression; a March 1987 
counselor's opinion which included that the veteran had not 
been accepted into a state rehabilitation program because 
there was no reasonable chance of finding employment which 
would meet the veteran's emotional needs (in addition to 
financial needs); a July 1987 VA psychiatric examination, 
which concluded that the veteran's mental status examination 
was comparable to the previous psychiatric examination, noted 
that the "depression seemed more severe," and the veteran 
had a moderately severe degree of social and vocational 
impairment; an October 1987 private physician's opinion that 
the veteran was unable to secure or maintain a substantially 
gainful occupation due to recurrent major depression with a 
high level of anxiety; and a January 1988 VA psychiatric 
examination which concluded that 


the veteran had a moderate degree of vocational 
inadaptability and a mild degree of social inadaptability, he 
needed continuing psychiatric management, and his prognosis 
was poor for any marked improvement. 

Because the issue on appeal to the Board in April 1989 was an 
appeal for restoration of TDIU, the standard for severing (or 
terminating or reducing) the TDIU which had been in effect 
since 1973 was whether there was "clear and convincing 
evidence" of "actual employability."  38 C.F.R. 
§ 3.343(c)(1).  The Board now finds that the evidence of 
record was not clear and convincing of actual employability.  
The April 1989 Board decision simply weighed some of the 
evidence, which did not include a medical opinion of 
employability.  The only medical opinions of record are to 
the effect that the veteran was unemployable, and the 
evidence showed that he had been unemployable for many years.  
Not only did the evidence not demonstrate clear and 
convincing evidence of actual employability, but most of the 
evidence at the time even tended to support a finding that 
the veteran was unemployable.  Reasonable minds could not 
disagree that there was no medical evidence to support the 
Board's legal conclusion that there was clear and convincing 
evidence of actual employability.  

In arriving at the conclusion that restoration was not 
warranted, the April 7, 1989 Board decision undebatably erred 
in its own application of law (38 C.F.R. § 3.343(c)(1)) to 
fact in concluding that there was clear and convincing 
evidence of actual employability.  It follows then that, in 
finding that severance of TDIU was proper, and that TDIU 
should not have been restored, the April 7, 1989 Board 
decision contains CUE.  But for the Board's CUE, the outcome 
would have been manifestly changed; the April 1989 Board 
decision would have restored TDIU.  For these reasons, the 
Board now finds that the Board's April 7, 1989 denial of an 
appeal for restoration of TDIU was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411. 




ORDER

The Board decision of April 7, 1989 having involved CUE, the 
motion to reverse the decision is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



